Citation Nr: 1514379	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-46 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a skin/toenail disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a cardiovascular disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Margaret Kuzma, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1992 with service in Southwest Asia from October 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded these claims in June 2014.

The issues of service connection for joint pain, a skin/toenail disorder, a cardiovascular disorder, and a respiratory disorder, all to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's claimed stressors are related to his in-service fear of hostile military or terrorist activity, consistent with the circumstances of his military service, and adequate to support a diagnosis of PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for PTSD is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A review of the Veteran's VA treatment records reflects that he has been diagnosed with and treated for PTSD by a VA psychologist for several years.  This is confirmed in an August 2011 letter from the treating VA psychologist.  

The Veteran's statements regarding his inservice stressors indicate that he was afraid of hostile military action during his service in Saudi Arabia.  See stressor statement, February 2008.  The AOJ determined that the Veteran's claimed stressors could not be verified.  See Formal Finding, March 2008.  However, a recent VA regulation change no longer requires stressor verification when the stressor is related to the veteran's fear of hostile military or terrorist activity, is consistent with the places, types, and circumstances of the veteran's service, and a VA psychiatrist or psychologist (or contract equivalent) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Although the Veteran's treating VA psychologist does not specifically state that the Veteran's stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor, his military service in the Persian Gulf is the only stressor discussed in her notes.  As such, the Board assumes that her diagnosis of PTSD is based on the Veteran's military service.  

The Board notes that there is additional evidence not discussed herein, including negative VA opinions.  However, as the Board finds the treating VA psychologist's diagnosis sufficient to grant service connection, any further discussion of negative evidence is irrelevant. 

In light of the treating VA psychologist's diagnosis and implications regarding its etiology, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran was afforded a VA examination in May 2008 to address his claims of disability due to his service in the Persian Gulf.  The examiner diagnosed the Veteran with alcohol dependence and mild cardiomegaly and concluded that he did not have Gulf War Syndrome or any disease of unknown etiology.  However, the examiner failed to provide a rationale for her conclusion that the Veteran's cardiomegaly was most likely related to chronic alcohol abuse, not the Gulf War.  Further, she failed to address the Veteran's diagnosis of onychomycosis or his complaints of joint pain and respiratory problems and whether these were related to his exposures in Southwest Asia or part of an undiagnosed illness.  In light of these deficiencies, these claims must be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original May 2008 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original May 2008 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should address the following questions:

a. Please identify any diagnosed disorders manifested by joint pain and/or respiratory complaints.  For each currently diagnosed disorder, please state whether it is as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service.  

If an underlying cause/etiology of the Veteran's reported joint pain and respiratory complaints cannot be identified, please state whether the Veteran's joint pain and/or respiratory complaints are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed onychomycosis was caused or aggravated by his military service, including any exposures in Southwest Asia.  

c. Please explain why the Veteran's diagnosis of mild cardiomegaly is "most likely related to chronic alcohol abuse, not related to the Gulf War."

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


